1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                             CENTRAL DISTRICT OF CALIFORNIA
9
10   CESAR YOVANI CISNEROS,                 )      NO. EDCV 15-988-R (AGR)
                                            )
11                        Petitioner,       )
                                            )      JUDGMENT
12       v.                                 )
                                            )
13   NEIL McDOWELL, Warden,                 )
                                            )
14                        Respondent.       )
                                            )
15
16            Pursuant to the Order Accepting Findings and Recommendation of United
17   States Magistrate Judge,
18            IT IS ADJUDGED that the Petition in this matter is denied and dismissed with
19   prejudice.
20
21   DATED: October 30, 2018                __________________________________
                                                      MANUEL L. REAL
22                                                 United States District Judge
23
24
25
26
27
28
